
	
		III
		111th CONGRESS
		2d Session
		S. RES. 401
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2010
			Mr. Nelson of Florida
			 (for himself and Mr. LeMieux) submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate
		  recognizing coach Bobby Bowden for his accomplishments in college football upon
		  his retirement.
	
	
		Whereas Bobby Bowden, over a 44-year career during which
			 he coached at Howard College (now Samford University), West Virginia
			 University, and Florida State University, where he has coached for the past 34
			 years, established a record as one of the most successful coaches in college
			 football history;
		Whereas the 388 coaching victories of Bobby Bowden are
			 second only to the 393 coaching victories recorded by Joe Paterno at
			 Pennsylvania State University;
		Whereas Bobby Bowden coached Florida State University to
			 victory in 2 national championships in 1993 and 1999, and to a bowl game in
			 every year since 1982, making it the longest streak in the Nation;
		Whereas Bobby Bowden became a member of the College
			 Football Hall of Fame in 2006;
		Whereas Bobby Bowden helped promote 164 student athletes
			 onto careers in the National Football League;
		Whereas Bobby Bowden profoundly influenced many
			 professional and collegiate coaches and players with his wisdom, loyalty, and
			 warmth throughout his coaching career; and
		Whereas the accomplishments of Bobby Bowden on and off the
			 field have come to personify Florida State University: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that Bobby Bowden is to be recognized for his monumental achievements in
			 college football upon his retirement.
		
